 
EXHIBIT 10.1
 
NOTE PURCHASE AGREEMENT


NOTE PURCHASE AGREEMENT (this “Agreement”), dated as of January 6, 2009, by and
between VALCOM, INC., a Delaware corporation (the “Company”), and OMNIRELIANT
HOLDINGS, INC., a Nevada corporation (the “Investor”).


A.           The Company wishes to sell to Investor, and Investor wishes to
purchase, upon the terms and subject to the conditions set forth in this
Agreement, a Secured Convertible Promissory Note, which shall accrue interest at
the rates set forth in the Secured Convertible Promissory Note, and which are
attached hereto as Exhibit A (the “Note”).


B.           The Company’s obligations under the Note, including without
limitation its obligation to make payments of principal thereof and interest
thereon, are secured by the assets of the Company, pursuant to the terms of a
Security Agreement in the form attached hereto as Exhibit B (the “Security
Agreement”).


           In consideration of the mutual promises made herein, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and each Investor hereby agree as follows:


1.           PURCHASE AND SALE OF NOTES.


1.1   Closing.


Upon the terms and subject to the satisfaction or waiver of the conditions set
forth herein, the Company agrees to sell and Investor agrees to purchase a Note
with a principal amount of $100,000.  The date on which the closing of such
purchase and sale occurs (the “Closing”) is hereinafter referred to as the
“Closing Date”. The Closing will be deemed to occur at the offices of Sichenzia
Ross Friedman Ference LLP, 61 Broadway, New York, New York, or such other place
as the parties mutually agree upon, when (A) this Agreement and the other
Transaction Documents (as defined below) have been executed and delivered by the
Company and Investor, (B) each of the conditions to the Closing described in
this Agreement has been satisfied or waived as specified therein and (C) payment
of Investor’s Purchase Price (as defined below) payable with respect to the Note
being purchased by Investor at the Closing has been made by wire transfer of
immediately available funds.  At the Closing, the Company shall deliver to
Investor a duly executed instrument representing the Note purchased by such
Investor at the Closing.


1.2           Certain Definitions.  When used herein, the following terms shall
have the respective meanings indicated:


“Affiliate” means, as to any Person (the “subject Person”), any other Person
(a) that directly or indirectly through one or more intermediaries controls or
is controlled by, or is under direct or indirect common control with, the
subject Person, (b) that directly or indirectly beneficially owns or holds ten
percent (10%) or more of any class of voting equity of the subject Person, or
(c) ten percent (10%) or more of the voting equity of which is directly or
indirectly beneficially owned or held by the subject Person. For the purposes of
this definition, “control” when used with respect to any Person means the power
to direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, through representation on
such Person’s board of directors or other management committee or group, by
contract or otherwise.


 
 

--------------------------------------------------------------------------------

 
 
“Board of Directors” means the Company’s board of directors.


“Business Day” means any day other than a Saturday, a Sunday or a day on which
the Principal Market is closed or on which banks in the City of New York are
required or authorized by law to be closed.


“Closing” and “Closing Date” have the respective meanings specified in Section
1.1 of this Agreement.


“Commission” means the Securities and Exchange Commission, and any successor
regulatory agency.


“Common Stock” means the common stock of the Company, $0.001 par value per
share.


“Company Subsidiary” means any Subsidiary of the Company.


“Disclosure Documents” means all SEC Documents filed with the Commission at
least three (3) Business Days prior to the Execution Date.


“Environmental Law” means any federal, state, provincial, local or foreign law,
statute, code or ordinance, principle of common law, rule or regulation, as well
as any Permit, order, decree, judgment or injunction issued, promulgated,
approved or entered thereunder, relating to pollution or the protection, cleanup
or restoration of the environment or natural resources, or to the public health
or safety, or otherwise governing the generation, use, handling, collection,
treatment, storage, transportation, recovery, recycling, discharge or disposal
of hazardous materials.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations and published interpretations thereunder.


“Event of Default” has the meaning specified in the Notes.


“Exchange Act” means the Securities Exchange Act of 1934, as amended (or any
successor act), and the rules and regulations promulgated thereunder (or
respective successors thereto).


“Execution Date” means the date of this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
“GAAP” means U.S. generally accepted accounting principles, applied on a
consistent basis.  Accounting principles are applied on a “consistent basis”
when the accounting principles applied in a current period are comparable in all
material respects to those accounting principles applied in a preceding period.


“Governmental Authority” means any nation or government, any state, provincial
or political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including, without limitation, any stock exchange, securities
market or self-regulatory organization.


“Governmental Requirement” means any law, statute, code, ordinance, order, rule,
regulation, judgment, decree, injunction, franchise, license or other directive
or requirement of any federal, state, county, municipal, parish, provincial or
other Governmental Authority or any department, commission, board, court, agency
or any other instrumentality of any of them.


“Lien” means, with respect to any Property, any lien, mortgage, pledge,
hypothecation, assignment, security interest, charge, easement or other
encumbrance.


“Material Adverse Effect” means an effect that is material and adverse to (i)
the consolidated business, properties, assets, operations, results of
operations, financial condition, credit worthiness or prospects of the Company
and the Company Subsidiary taken as a whole, (ii) the ability of the Company or
any Company Subsidiary to perform its material obligations under this Agreement
or the other Transaction Documents or (iii) the rights and benefits to which an
Investor is entitled under this Agreement or any of the other Transaction
Documents.
 
“Material Contracts” means, as to the Company and the Company Subsidiary, any
agreement required pursuant to Item 601 of Regulation S-B or Item 601 of
Regulation S-K, as applicable, promulgated under the Securities Act to be filed
as an exhibit to any report, schedule, registration statement or definitive
proxy statement filed or required to be filed by the Company with the Commission
under the Exchange Act or any rule or regulation promulgated thereunder, and any
and all material amendments, modifications, supplements, renewals or
restatements thereof.


“New Securities” means, any Common Stock or Common Stock Equivalents that the
Company proposes to offer or sell for cash consideration at any time during the
period from the Closing Date through the later of the first anniversary of the
Effective Date or two years from the Closing Date, (the latter shall mean the
“Subsequent Financing”).


“Pension Plan” means an employee pension benefit plan (as defined in ERISA)
maintained by the Company for employees of the Company or any of its Affiliates.


 “Person” means any individual, corporation, trust, association, company,
partnership, joint venture, limited liability company, joint stock company,
Governmental Authority or other entity.
 
 
3

--------------------------------------------------------------------------------

 
 
“Principal Market” means the American Stock Exchange or the principal exchange,
market or quotation system on which the Common Stock is then listed, traded or
quoted.


“Property” means property and/or assets of all kinds, whether real, personal or
mixed, tangible or intangible (including, without limitation, all rights
relating thereto).


“Purchase Price” means, with respect to the Notes purchased at the Closing, the
original principal amount of the Note purchased at the Closing.


“SEC Documents” means all reports, schedules, registration statements and
definitive proxy statements filed (or required to be filed) by the Company with
the Commission.


“Securities Act” has the meaning specified in the recitals of this Agreement.


“Subsidiary” means, with respect to any Person, any corporation or other entity
of which at least a majority of the outstanding shares of stock or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors (or Persons performing similar functions) of
such corporation or entity (regardless of whether or not at the time, in the
case of a corporation, stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time directly or indirectly owned or controlled by such
Person or one or more of its Subsidiary or by such Person and one or more of its
Subsidiary.


“Termination Date” means the first date on which there are no Notes outstanding.
 
“Transaction Documents” means (i) this Agreement, (ii) the Note, (iii) the
Security Agreement, and (iv) all other agreements, documents and other
instruments executed and delivered by or on behalf of the Company or any of its
officers at the Closing.


1.3           Other Definitional Provisions.  All definitions contained in this
Agreement are equally applicable to the singular and plural forms of the terms
defined.  The words “hereof”, “herein” and “hereunder” and words of similar
import contained in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement.


2.           REPRESENTATIONS AND WARRANTIES OF INVESTOR.


Investor (with respect to itself only) hereby represents and warrants to the
Company and agrees with the Company that, as of the Execution Date:


2.1   Authorization; Enforceability.  Such Investor is duly and validly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization as set forth below such
Investor’s name on the signature page hereof with the requisite corporate power
and authority to purchase the Note to be purchased by it hereunder and to
execute, deliver and to consummate the transactions contemplated by, this
Agreement and the other Transaction Documents to which it is a party and
otherwise to carry out its obligations thereunder. This Agreement constitutes,
and upon execution and delivery thereof, each other Transaction Document to
which such Investor is a party will constitute, such Investor’s valid and
legally binding obligation, enforceable in accordance with its terms, subject to
(i) applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or other similar laws of general application relating to or affecting
the enforcement of creditors’ rights generally and (ii) general principles of
equity.
 
 
4

--------------------------------------------------------------------------------

 
 
2.2           No Conflicts.  The execution and performance of this Agreement and
the other Transaction Documents to which it is a party do not conflict in any
material respect with any agreement to which such Investor is a party or is
bound, any court order or judgment applicable to such Investor, or the
constituent documents of such Investor.
 
2.3           Fees. Such Investor has not agreed to pay any compensation or
other fee, cost or related expenditure to any underwriter, broker, agent or
other representative in connection with the transactions contemplated hereby.
 
2.4.           Accredited Investor. As the date hereof, the Investor warrants
that it is either: (i) an “accredited investor” as defined in Rule 501(a)(1),
(a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act or (ii) a “qualified
institutional buyer” as defined in Rule 144A(a) under the Securities Act.  Such
Purchaser is not required to be registered as a broker-dealer under Section 15
of the Exchange Act.
 
2.5.           Restricted Securities. The Note may only be disposed of in
compliance with state and federal securities laws.
 
The Purchasers agree to the imprinting, so long as is required by this Section
2.5, of a legend on any of the Securities in the following form:
 
THESE SECURITIES HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.


2.6           No Reliance. The Investor has not relied upon the Company or its
directors and officers, or the Company’s legal counsel or advisors for
investment, legal or tax advice, including advice with respect to the hold
periods and resale restrictions imposed upon the Notes by the securities
legislation in the jurisdiction in which the Investor resides, and has, if
desired, in all cases sought the advice of the Investor’s own personal
investment advisor, legal counsel and tax advisors, and the Investor is either
experienced in or knowledgeable with regard to the affairs of the Company or,
either alone or with its professional advisors, is capable by reason of
knowledge and experience in financial and business matters in general, and
investments in particular, of evaluating the merits and risks of an investment
in the Notes, and it is able to bear the economic risk of an investment in the
Notes and can otherwise be reasonably assumed to have the capacity to protect
its own interest in connection with the investment.
 
2.7   Disclosure of Information. Such Investor has had an opportunity to receive
all information related to the Company requested by it and to ask questions of
and receive answers from the Company regarding the Company, its business and the
terms and conditions of the offering of the Notes.
 
 
5

--------------------------------------------------------------------------------

 
 
2.8   Purchase Entirely for Own Account. The Note to be received by such
Investor hereunder will be acquired for such Investor’s own account, not as
nominee or agent, and not with a view t the resale or distribution of any part
thereof in violation of the 1933 Act, and such Investor has no present intention
of selling, granting any participation in, or otherwise distributing the same in
violation of the 1933 Act without prejudice, however, to such Investor’s right
at all times to sell or otherwise dispose of all or any part of such Note in
compliance with applicable federal and state securities laws. Nothing contained
herein shall be deemed a representation or warranty by such Investor to hold the
Note for any period of time. Such Investor is not a broker-dealer registered
with the SEC under the 1934 Act or an entity engaged in a business that would
require it to be so registered


3.    REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  Except as set forth in the
disclosure documents, the Company hereby represents and warrants to each
Investor and agrees with each Investor that, as of the Execution Date:


3.1   Organization, Good Standing and Qualification.  Each of the Company and
the Company Subsidiary is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization and has
all requisite power and authority to carry on its business as now
conducted.  Each of the Company and the Company Subsidiary is duly qualified to
transact business and is in good standing in each jurisdiction in which it
conducts business except where the failure so to qualify has not had or would
not reasonably be expected to have a Material Adverse Effect.
 
3.2   Authorization; Consents.  The Company has the requisite corporate power
and authority to enter into and perform its obligations under the Transaction
Documents. Each Company Subsidiary has the requisite power and authority to
enter into and perform its obligations under the Security Agreement. All
corporate action on the part of the Company by its officers, directors and
stockholders necessary for the authorization, execution and delivery of, and the
performance by the Company of its obligations under, the Transaction Documents
has been taken, and no further consent or authorization of the Company, its
Board of Directors, stockholders, any Governmental Authority or any other Person
is required (pursuant to any rule of the Principal Market or otherwise). All
corporate action on the part of each Company Subsidiary by its officers,
directors, stockholders, members or governors necessary for the authorization,
execution and delivery of, and the performance by such Company Subsidiary of its
obligations under the Security Agreement has been taken.  The Board of Directors
has determined that the sale and issuance of the Notes, and the consummation of
the other transactions contemplated hereby and by the other Transaction
Documents, are in the best interests of the Company.
 
3.3   Enforcement.  This Agreement has been duly executed and delivered by the
Company, and at the Closing, each of the Company and the Company Subsidiary will
have duly executed and delivered each of the other Transaction Documents to
which such entity is a party.  This Agreement constitutes, and at the Closing,
each of the other Transaction Documents to which the Company or any of the
Company Subsidiary is a party will constitute, the valid and legally binding
obligations of the Company and the Company Subsidiary, enforceable against the
Company and the Company Subsidiary in accordance with their respective terms,
subject to (i) applicable bankruptcy, insolvency, fraudulent transfer,
moratorium, reorganization or other similar laws of general application relating
to or affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity.
 
3.4   Agreements; Financial Statements; Other Information.    Except as set
forth in the Disclosure Documents, the Company has no liabilities, contingent or
otherwise, other than liabilities incurred in the ordinary course of business
which, under GAAP or IFAS, are not required to be reflected in the financial
statements included in the Disclosure Documents and which, individually or in
the aggregate, are not material to the consolidated business or financial
condition of the Company and the Company Subsidiary taken as a whole.  Such
financial statements have been prepared in accordance with GAAP or IFAS
consistently applied at the times and during the periods involved (except (i) as
may be otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end adjustments).
 
 
6

--------------------------------------------------------------------------------

 
 
3.5   Due Authorization; Valid Issuance.  The Note is duly authorized and, when
issued, sold and delivered in accordance with the terms of this Agreement, will
be duly and validly issued, free and clear of any Liens imposed by or through
the Company.
 
3.6   No Conflict; No Violation.  Neither the Company nor any Company Subsidiary
is in violation of any provisions of its charter, bylaws or any other governing
document.  Neither the Company nor any Company Subsidiary is in violation of or
in default (and no event has occurred which, with notice or lapse of time or
both, would constitute a default) under any provision of any instrument or
contract to which it is a party or by which it or any of its Property is bound,
or in violation of any provision of any Governmental Requirement applicable to
the Company or any Company Subsidiary.  The execution, delivery and performance
of this Agreement and the other Transaction Documents and the consummation of
the transactions contemplated hereby and thereby will not result in any
violation of any provisions of the Company’s or any Company Subsidiary’s
charter, bylaws or any other governing document or in a default under any
provision of any instrument or contract to which the Company or Company
Subsidiary is a party or by which it or any of its Property is bound, or in
violation of any provision of any Governmental Requirement applicable to the
Company or Company Subsidiary or be in conflict with or constitute, with or
without the passage of time and giving of notice, either a default under any
such provision, instrument or contract or an event which results in the creation
of any Lien upon any assets of the Company or of any Company Subsidiary or the
triggering of any preemptive rights or rights of first refusal or first offer.
 
3.7   Fees.  The Company is not obligated to pay any brokers, finders or
financial advisory fees or commissions to any underwriter, broker, agent or
other representative in connection with the transactions contemplated hereby.
The Company will indemnify and hold harmless such Investor from and against any
claim by any person or entity alleging that such Investor is obligated to pay
any such compensation, fee, cost or related expenditure in connection with the
transactions contemplated hereby.
 
3.8   Foreign Corrupt Practices.  Neither the Company, any Company Subsidiary
nor, to the knowledge of the Company, any director, officer, agent, employee or
other person acting on behalf of the Company or any Company Subsidiary, has (i)
used any corporate funds for any unlawful contribution, gift, entertainment or
other unlawful expenses relating to political activity, (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee, or (iii) violated any provision of the Foreign Corrupt Practices Act
of 1977, as amended, or made any bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.
 
3.9   Employee Matters.  There is no strike, labor dispute or union organization
activities pending or, to the knowledge of the Company, threatened between the
Company or any Company Subsidiary and any of their employees.  Other than as set
forth in the Disclosure Documents, no employees of the Company or any Company
Subsidiary belong to any union or collective bargaining unit. The Company and
each Company Subsidiary has complied in all material respects with all
applicable federal and state equal opportunity and other laws related to
employment.
 
3.10         Environment.  Except as disclosed in the Disclosure Documents, the
Company and the Company Subsidiary have no liabilities under any Environmental
Law, nor, to the Company's knowledge, do any factors exist that are reasonably
likely to give rise to any such liability, affecting any of the properties owned
or leased by the Company or any Company Subsidiary that, individually or in the
aggregate, has had or would reasonably be expected to have a Material Adverse
Effect.  Neither the Company nor any Company Subsidiary has violated any
Environmental Law applicable to it now or previously in effect, other than such
violations or infringements that, individually or in the aggregate, have not had
and would not reasonably be expected to have a Material Adverse Effect.
 
3.11         ERISA.  The Company does not maintain or contribute to, or have any
obligation under, any Pension Plan.  The Company is in compliance in all
material respects with the presently applicable provisions of ERISA and the
United States Internal Revenue Code of 1986, as amended, with respect to each
Pension Plan except in any such case for any such matters that, individually or
in the aggregate, have not had, and would not reasonably be expected to have, a
Material Adverse Effect.
 
 
7

--------------------------------------------------------------------------------

 
 
3.12         Transfer Taxes. No transfer or other taxes (other than income
taxes) are required to be paid in connection with the issuance and sale of any
of the Notes.
 
4.           COVENANTS OF THE COMPANY.


4.1   RESERVED.




4.2           Existence and Compliance.  The Company agrees that it will, and
will cause each Company Subsidiary to, while Investor holds the Note:
 
(a)           maintain its corporate existence in good standing;


(b)           comply with all Governmental Requirements applicable to the
operation of its business, except for instances of noncompliance that are
immaterial;


(c)           comply with all agreements, documents and instruments binding on
it or affecting its Properties or business, including, without limitation, all
Material Contracts, except for instances of noncompliance that are immaterial;
 
(d)           timely file with the Commission all reports required to be filed
pursuant to the Exchange Act and refrain from terminating its status as an
issuer required by the Exchange Act to file reports thereunder even if the
Exchange Act or the rules or regulations thereunder would permit such
termination; and
 
4.3           Notice of Event of Default.  Upon the occurrence of an Event of
Default, the Company shall (i) notify Investor of the nature of such Event of
Default as soon as practicable (but in no event later than one Business Day
after the Company becomes aware of such Event of Default), and (ii) not later
than  two Business Days after delivering such notice to Investor, issue a press
release disclosing such Event of Default and take such other actions as may be
necessary to ensure that none of the Investors are in the possession of
material, nonpublic information as a result of receiving such notice from the
Company.


5.           CONDITIONS TO CLOSING.


5.1           Conditions to Investors’ Obligations at the Closing.  Each
Investor’s obligations to effect the Closing, including without limitation its
obligation to purchase its Note at the Closing, are conditioned upon the
fulfillment (or waiver by such Investor in its sole and absolute discretion) of
each of the following events as of the Closing Date, and the Company shall use
commercially reasonable efforts to cause each of such conditions to be
satisfied:


                                 5.1.1    
the representations and warranties of the Company set forth in this Agreement
and in the other Transaction Documents shall be true and correct in all material
respects as of such date as if made on such date (except that to the extent that
any such representation or warranty relates to a particular date, such
representation or warranty shall be true and correct in all material respects as
of that particular date);

 
 
8

--------------------------------------------------------------------------------

 

 
                                  5.1.2           
the Company shall have complied with or performed in all material respects all
of the agreements, obligations and conditions set forth in this Agreement and in
the other Transaction Documents that are required to be complied with or
performed by the Company on or before the Closing;



                                  5.1.3           
the Company shall have executed and delivered to such Investor the Note being
purchased by such Investor at the Closing;



                                  5.1.4           
the Company shall have delivered to such Investor resolutions passed by its
Board of Directors to authorize the transactions contemplated hereby and by the
other Transaction Documents;



                                  5.1.5           
there shall have occurred no material adverse change in the Company’s
consolidated business or financial condition since the date of the Company’s
most recent financial statements contained in the Disclosure Documents;



                                  5.1.6           
there shall be no injunction, restraining order or decree of any nature of any
court or Governmental Authority of competent jurisdiction that is in effect that
restrains or prohibits the consummation of the transactions contemplated hereby
and by the other Transaction Documents



                                   5.1.7.         
the Company shall have paid the expenses described in 6.8 of this Agreement.



5.2     Conditions to Company’s Obligations at the Closing.  The Company’s
obligations to effect the Closing with an Investor are conditioned upon the
fulfillment (or waiver by the Company in its sole and absolute discretion) of
each of the following events as of the Closing Date:


                                   5.2.1          
the representations and warranties of such Investor set forth in this Agreement
and in the other Transaction Documents to which it is a party shall be true and
correct in all material respects as of such date as if made on such date (except
that to the extent that any such representation or warranty relates to a
particular date, such representation or warranty shall be true and correct in
all material respects as of that date);



                                    5.2.2         
such Investor shall have complied with or performed all of the agreements,
obligations and conditions set forth in this Agreement that are required to be
complied with or performed by such Investor on or before the Closing;

 
 
9

--------------------------------------------------------------------------------

 
 
                                    5.2.3         
there shall be no injunction, restraining order or decree of any nature of any
court or Governmental Authority of competent jurisdiction that is in effect that
restrains or prohibits the consummation of the transactions contemplated hereby
and by the other Transaction Documents;



                                    5.2.4         
such Investor shall have executed each Transaction Document to which it is a
party and shall have delivered the same to the Company; and

 
                                    5.2.5         
such Investor shall have tendered the Purchase Price for the Note being
purchased by it at the Closing by wire transfer of immediately available funds
pursuant to the wiring instructions as delivered to Investor by the Company .

 
 6.    MISCELLANEOUS.


6.1    Survival; Severability.  The representations, warranties, covenants and
indemnities made by the parties herein and in the other Transaction Documents
shall survive the Closing notwithstanding any due diligence investigation made
by or on behalf of the party seeking to rely thereon. In the event that any
provision of this Agreement becomes or is declared by a court of competent
jurisdiction to be illegal, unenforceable or void, this Agreement shall continue
in full force and effect without said provision; provided that in such case the
parties shall negotiate in good faith to replace such provision with a new
provision which is not illegal, unenforceable or void, as long as such new
provision does not materially change the economic benefits of this Agreement to
the parties.
 
6.2    No Reliance.  Each party acknowledges that (i) it has such knowledge in
business and financial matters as to be fully capable of evaluating this
Agreement, the other Transaction Documents and the transactions contemplated
hereby and thereby, (ii) it is not relying on any advice or representation of
any other party in connection with entering into this Agreement, the other
Transaction Documents or such transactions (other than the representations made
in this Agreement or the other Transaction Documents), (iii) it has not received
from any other party any assurance or guarantee as to the merits (whether legal,
regulatory, tax, financial or otherwise) of entering into this Agreement or the
other Transaction Documents or the performance of its obligations hereunder and
thereunder, and (iv) it has consulted with its own legal, regulatory, tax,
business, investment, financial and accounting advisors to the extent that it
has deemed necessary, and has entered into this Agreement and the other
Transaction Documents based on its own independent judgment and, if applicable,
on the advice of such advisors, and not on any view (whether written or oral)
expressed by any other party.
 
6.3    Governing Law; Jurisdiction.  This Agreement shall be governed by and
construed under the laws of the State of New York. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the City and County of New York for the adjudication of any dispute hereunder or
any other Transaction Document or in connection herewith or therewith or with
any transaction contemplated hereby or thereby, and hereby irrevocably waives,
and agrees not to assert in any suit, action or proceeding, any claim that it is
not personally subject to the jurisdiction of any such court, that such suit,
action or proceeding is brought in an inconvenient forum or that the venue of
such suit, action or proceeding is improper.  Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.
 
 
10

--------------------------------------------------------------------------------

 
 
6.4    Successors and Assigns.  The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties.  Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and permitted assigns any rights, remedies,
obligations or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement. An Investor may assign its rights and
obligations hereunder in connection with any sale or transfer of the Notes in
accordance with the terms hereof and of the other Transaction Documents, as long
as, as a condition precedent to such transfer, the transferee executes an
acknowledgment agreeing to be bound by the applicable provisions of this
Agreement, in which case the term “Investor” shall be deemed to refer to such
transferee as though such transferee were an original signatory hereto.  The
Company may not assign its rights or obligations under this Agreement.
 
6.5    Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.  This Agreement may be
executed and delivered by facsimile transmission.
 
6.6    Headings.  The headings used in this Agreement are used for convenience
only and are not to be considered in construing or interpreting this Agreement.
 
6.7    Notices.  Any notice, demand or request required or permitted to be given
by the Company or the Investor pursuant to the terms of this Agreement shall be
in writing and shall be deemed delivered (i) when delivered personally or by
verifiable facsimile transmission, unless such delivery is made on a day that is
not a Business Day, in which case such delivery will be deemed to be made on the
next succeeding Business Day, (ii) on the next Business Day after timely
delivery to an overnight courier and (iii) on the Business Day actually received
if deposited in the U.S. mail (certified or registered mail, return receipt
requested, postage prepaid), addressed as follows:


If to the Company:


Vince Vellardita
2113A Gulf Boulevard
Indian Rocks Beach, Florida 33785
Tel: 727-953-9778


If to Investor:


Omnireliant Holdings, Inc.
14375 Myerlake Circle
Clearwater, FL 33760
Telephone: 727-230-1031


and if to any Investor, to such address for such Investor as shall appear on the
signature page hereof executed by such Investor, or as shall be designated by
such Investor in writing to the Company in accordance with this Section 6.7.
 
 
11

--------------------------------------------------------------------------------

 
 
6.8           Expenses.  The Company and each Investor shall pay all costs and
expenses that it incurs in connection with the negotiation, execution, delivery
and performance of this Agreement or the other Transaction Documents.
 
6.9           Entire Agreement; Amendments.  This Agreement and the other
Transaction Documents constitute the entire agreement between the parties with
regard to the subject matter hereof and thereof, superseding all prior
agreements or understandings, whether written or oral, between or among the
parties.  No amendment, modification or other change to this Agreement or waiver
of any agreement or other obligation of the parties under this Agreement may be
made or given unless such amendment, modification or waiver is set forth in
writing and is signed by the Company and by the holders of a majority of the
aggregate principal of the Notes then outstanding.   Any waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given.
 
[Signature Pages to Follow]
 
 
 
 
 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first-above written.
 


VALCOM, INC.




By:  ______________________________
Vince Vellardita
Chief Executive Officer




OMNIRELIANT HOLDINGS, INC.


By:  ______________________________
Paul Morrison
Chief Executive Officer


Principal Amount of Note Purchased at Closing:     $100,000


ADDRESS:
Omnireliant Holdings, Inc.
14375 Myerlake Circle
Clearwater, FL 33760
Telephone: 727-230-1031




 
13

--------------------------------------------------------------------------------

 




EXHIBIT A
10% SECURED CONVERTIBLE PROMISSORY NOTE


 
 
 

 






 
 

--------------------------------------------------------------------------------

 




EXHIBIT B
SECURITY AGREEMENT




 
 
 
 
 
 